Citation Nr: 1702704	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  14-11 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral shoulder arthritis.

3.  Entitlement to service connection for bilateral wrist arthritis.

4.  Entitlement to service connection for bilateral knee arthritis.

5.  Entitlement to service connection for bilateral ankle arthritis.

6.  Entitlement to service connection for bilateral hand arthritis.

7.  Entitlement to service connection for bilateral hip arthritis.

8.  Entitlement to service connection for bilateral foot arthritis.

9.  Entitlement to service connection for thoracolumbar spine arthritis.
10.  Entitlement to service connection for a cervical spine disorder.

11.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1954 to March 1958.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the February 2010 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of (1) service connection for bilateral hip arthritis; (2) service connection for bilateral foot arthritis; (3) service connection for thoracolumbar spine arthritis; and (4) service connection for a cervical spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a bilateral hearing loss disability for VA compensation purposes.

2.  The Veteran was exposed to acoustic trauma while serving as a mechanic during service.

3.  The evidence is in equipoise as to whether the Veteran's bilateral hearing loss is etiologically related to service.

4.  The Veteran has currently diagnosed bilateral shoulder, wrist, knee, ankle, and hand arthritis. 

5.  The evidence is in equipoise as to whether the Veteran's currently diagnosed bilateral shoulder, wrist, knee, ankle, and hand arthritis are etiologically related to service.

6.  The Veteran does not have a currently diagnosed psychiatric disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for bilateral shoulder arthritis have been met.  
38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).
3.  The criteria for service connection for bilateral wrist arthritis have been met.  
38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

4.  The criteria for service connection for bilateral knee arthritis have been met.  
38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

5.  The criteria for service connection for bilateral ankle have been met.  
38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

6.  The criteria for service connection for bilateral hand arthritis have been met.  
38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

7.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  The claims of service connection for bilateral hearing loss and bilateral shoulder, wrist, knee, ankle, and hand arthritis have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision, no conceivable prejudice to the Veteran could result from this decision regarding those claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 
In letters dated in January and December 2010, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notices included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA treatment records, and the Veteran's statements are associated with the claims file.  The Board acknowledges that the Veteran has not been afforded a VA examination regarding his claim for service connection for a psychiatric disorder.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this regard, the Board finds that the Veteran has submitted no evidence other than his own statements showing a current diagnosis for psychiatric disorder.  Accordingly, the Board finds that no further development of the Veteran's claim is required.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of sensorineural hearing loss is a "chronic disease" listed under 
38 C.F.R. § 3.309(a) (2016); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) applies to that claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Bilateral Hearing Loss

The Veteran maintains that his hearing loss is related to exposure to loud noise during service, to include equipment noise from machines. 

The Veteran's DD Form 214 demonstrates that his military occupation specialty (MOS) was in "transportation."  The Board finds the Veteran's statements regarding exposure to loud noise during service credible.  Additionally, his MOS supports noise exposure during service.  Accordingly, the Board finds that the Veteran was exposed to acoustic trauma in service.

Impaired hearing is considered a disability for VA compensation purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that a veteran may establish the required nexus between current hearing loss disability and his term of military service if he can show by competent evidence that his hearing loss disability resulted from the in-service acoustic trauma even where the hearing loss disability does not arise in service.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

In an August 2011 VA audiological examination, speech recognition scores were 80 percent in the right ear and 88 percent in the left ear.  As such, the Veteran has a current bilateral hearing loss disability for VA compensation purposes.

Next, the Board finds that the evidence is in equipoise as to whether the Veteran's bilateral hearing loss is etiologically related to service.  

Service treatment records are negative for any complaints or diagnosis for hearing loss.  At his enlistment examination, the Veteran had a normal whisper test bilaterally.  The Board notes that whisper tests are not sensitive to high frequency hearing loss, which is the type of hearing loss most commonly caused by noise exposure.  Therefore, whisper tests are not considered reliable evidence of normal hearing or hearing impairment.

The Board further notes that audiometric test results dated prior to November 1967 are presumed to have been reported in units pursuant to standards set forth by the American Standards Association (ASA), unless otherwise indicated. Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, any ASA units (found in service medical records) must be converted to ISO-ANSI units as appropriate.  VA uses a system to convert ASA units to ISO units that adds 15 dB to 500 Hz, 10 db to 1000, 2000, and 3000 Hz, and 5 db at 4000 Hz.

In a March 1958 service separation audiological examination, the Veteran was not noted to have a hearing loss disorder, but there is some evidence of hearing impairment in the right ear.  In this regard, the Veteran's puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, as converted to ISO units, were 25, 25, 25, 10, and 5 in the right ear.  In the left ear, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, as converted to ISO units, were 15, 10, 15, 10, and 5.  The Board finds that audiometric testing on separation examination showed some hearing impairment in the right ear.   See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

The evidence also includes an August 2011 VA audiological examination.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  It was then opined that the Veteran's disorder was less likely than not related to service.  In support of this opinion, the examiner stated that the Veteran was exposed to significant noise levels for 4 years known to cause damage to the inner ear structures.  However, the examiner indicated that the Veteran presented with bilateral "normal hearing" at service separation.  The examiner further indicated that, other factors such as the normal aging process, were also important to consider since they also cause permanent hearing loss.  

The Board finds the August 2011 VA medical opinion to be of limited probative value.  Although the examiner indicated that the Veteran had normal hearing at service separation, the Board finds that audiometric testing at service separation showed some hearing impairment in the right ear.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  Further, the examiner did not explain why the normal aging process was more likely to cause the Veteran's hearing loss than his exposure to loud noises in service.

The evidence also includes a private evaluation dated in October 2010 from 
Dr. N. O. V.  It was noted that the Veteran presented with bilateral hearing loss problems.  Dr. N. O. V. indicated that prolonged exposure to noises of high
intensity caused permanent damage in the inner structures of the ear resulting in irreversible hearing loss.  The Veteran was exposed to high frequency motor noises and industrial equipment noise while in service, which was noted to be "more probable than not the cause of his hearing loss."  

Upon review of all the evidence of record, lay and medical, the Board finds that the evidence, to include the medical opinions discussed above, are at the very least in relative equipoise as to whether the Veteran's diagnosed hearing loss is, at least in part, related to service.  Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.   38 C.F.R. § 3.102.

Service Connection Analysis for 
Bilateral Shoulder, Wrist, Knee, Ankle, and Hand Arthritis

The Veteran maintains that his currently diagnosed arthritis of multiple joints (shoulders, wrists, knees, ankles, and hands) is related to service. 

Upon review of the evidence of record, the Board finds that the evidence is in equipoise as to whether the Veteran's bilateral shoulder, wrist, knee, ankle, and hand arthritis is etiologically related to service.  

Service treatment records show that the Veteran injured his left knee and hip while playing football in 1957.  In a March 1958 report of medical examination, conducted at service separation, a clinical evaluation of the Veteran's upper and lower extremities was normal.  The Veteran also did not report any pain or symptoms during the March 1958 report of medical history.  

Post-service VA treatment records include a June 2009 radiology report.  The Veteran was noted to have "severe osteoarthritis and multiple joint degeneration and pain."  The joints include the hands, wrists, shoulders, knees, and ankles.  
The Veteran was afforded a VA examination in March 2011.  During the evaluation, the Veteran reported that he injured his left knee and hips in service.  
X-rays were taken and the examiner diagnosed the Veteran with degenerative joint disease affecting both hips and knees.  The examiner then opined that the Veteran's conditions were less likely than not related to service.  In support of this opinion, the examiner indicated that there was no evidence of traumas with significant consequences during service or the year following separation.  The examiner indicated that the Veteran's conditions were most likely related to aging.  

The evidence weighing in favor of the Veteran's claims includes a private evaluation dated in October 2010 from Dr. N. O. V.  It was noted that he Veteran had a history of arthritis of the shoulders, wrists, hands, ankles, and knees.  After performing a physical examination and reviewing imaging studies, Dr. N. O. V. opined that the Veteran's arthritis was "more probable than not" related to service.  In support of this opinion, Dr. N. O. V. indicated that the Veteran served as a mechanic while on active duty.  His duties required lifting of heavy pieces of vehicle and airplane equipment.  He carried motors and moved industrial equipment.  The Veteran was also submitted to uncomfortable positions while working as a mechanic.  According to Dr. N. O. V., there was a lot of stress applied to the Veteran's body and to his entire major articulations.  This caused chronic inflammatory changes with subsequent degenerative problems.  This, in turn, caused bad posture, loss of correct alignment and loss of curvature of the spine, to include weight bearing problems.  Based on these reasons, Dr. N. O. V. related that the Veteran's arthritis to his duties in service.    

The Board finds that the Veteran's statements to Dr. N. O. V. regarding his duties in service are credible and consistent with the circumstances of his service, including the duties associated with his MOS.  

The remaining evidence has been reviewed by the Board, but it does not contain an opinion as to the etiology of the Veteran's arthritis of the shoulders, wrists, knees, ankles, and hands.

Upon review of all the evidence of record, the Board finds that there is evidence weighing both for and against the claims for arthritis of the shoulders, wrists, knees, ankles, and hands.  In other words, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran's arthritis is, at least in part, related to service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for arthritis of the shoulders, wrists, knees, ankles, and hands have been met.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

Service Connection for an Acquired Psychiatric Disorder

The Veteran essentially contends that he anxiety and depression that is related to service. 

Initially, the Board finds that the Veteran has not been diagnosed with a psychiatric disorder.  Service treatment records are negative for complaints, diagnoses, or treatment for a psychiatric disorder.  A psychiatric evaluation of the Veteran during the March 1958 service separation medical examination was normal. 

Post-service treatment records are negative for any complaints, diagnoses, or treatment for psychological disorder. 

The remaining evidence of record also does not contain any diagnoses relating to a psychiatric disorder.

For these reasons, the Board finds that the weight of the evidence of record is against a finding of a current disability relating to the Veteran's claimed depression and anxiety.  In the absence of proof of a present disability there can be no valid claim."  Brammer, 3 Vet. App. 225; see also Rabideau, 2 Vet. App. 143-44.  Accordingly, the claim must be denied.


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for bilateral shoulder arthritis is granted.

Service connection for bilateral wrist arthritis is granted.

Service connection for bilateral knee arthritis is granted. 

Service connection for bilateral ankle arthritis is granted.

Service connection for bilateral hand arthritis is granted. 

Service connection for an acquired psychiatric disorder is denied.


REMAND

Bilateral Hip, Low Back, Neck, and Feet Disorders

VA must provide a VA medical examination or medical opinion when there is: 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

In this case, the Veteran has currently diagnosed degenerative joint disease (arthritis) of the hips.  See March 2011 VA examination report.  He has also been diagnosed with a bilateral foot disability.  The June 2009 VA bone scan indicated that the Veteran had severe osteoarthritis and multiple joint degeneration and pain.  One of the locations discussed was "several metatarsophalangeal joint[s] of the feet."  

Service treatment records show that the Veteran injured his hip while playing football in 1957.  

The Veteran was afforded a VA examination in March 2011.  During the evaluation, the Veteran reported that he injured his hips in service.  X-rays were taken the examiner diagnosed the Veteran with degenerative joint disease affecting both hips.  The examiner then opined that the Veteran's conditions were less likely than not related to service.  In support of this opinion, it was noted that there was no evidence of traumas with significant consequences during service or the year following separation.  The examiner indicated that the Veteran's conditions were most likely related to aging.  

The Board finds the March 2011 VA medical opinion to be inadequate.  In this regard, the evidence shows that the Veteran sustained an injury to his hips in service in 1957.  Further, although the examiner indicated that no "significant" consequences resulted from the injury, he did not explain whether minimal or less significant consequences could have resulted from the in-service injury.  

Further, in an October 2010 statement from Dr. N. O. V. it was noted that the Veteran had a history of arthritis of the shoulders, wrists, hands, ankles, and knees. The Veteran was also noted to have degenerative changes in the metatarsophalangeal joint of the feet and continuous, strong back pain.  After performing a physical examination and reviewing imaging studies, Dr. N. O. V. opined that the Veteran's arthritis was "more probable than not" related to service.  In support of this opinion, Dr. N. O. V. indicated that the Veteran served as a mechanic while on active duty.  His duties required lifting of heavy pieces of vehicle and airplane equipment.  He carried motors and moved industrial equipment.  The Veteran was also submitted to uncomfortable positions while working as a mechanic.  According to Dr. N. O. V., there was a lot of stress applied to the Veteran's body and to his entire major articulations.  This caused chronic inflammatory changes with subsequent degenerative problems.  

The Board notes that the Veteran's statements to Dr. N. O. V. regarding his duties in service are credible and consistent with the circumstances of his service, including the duties associated with his MOS.  

Further, although Dr. N. O. V. did not specifically opine as to whether the Veteran's hip, back, neck , and/or feet disorders were related to service, her opinion raises an indication that the Veteran's disorders may be associated with service.  For these reasons, a VA orthopedic examination is warranted to assist in determining whether the Veteran's hip, back, neck, and feet disorders are related to service, to include the football injury in 1957 and/or his duties associated with working as a mechanic.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA orthopedic examination to assist in determining the nature and etiology of the Veteran's hips, back, neck, and feet disorders.  The claims file and a copy of this remand must be made available to and reviewed by the examiner prior to completion of the examination.  All necessary testing should be conducted.  The examiner is asked to address the following:

(a)  List all diagnoses pertaining to the Veteran's hips, back, neck, and feet. 

(b)  For each diagnosis, state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's disorder(s) was incurred in service or is otherwise related to service.  

(Note:  The examiner is asked to assume that the Veteran injured his hip in 1957 and that his duties as a mechanic included repetitive lifting of heavy equipment).

(Note:  The examiner is also asked to review and address the October 2010 medical opinion from Dr. N. O. V.). 

With respect to all opinions, a rationale must be associated with all conclusions made in the narrative portion of the examination report.  The lay evidence of pain should be appropriately considered, and the mere lack of contemporaneous medical documentation is not, in itself, to be the sole basis on which to rest any medical opinion.  Opinions which do not contain adequate rationales will, unfortunately, need to be returned for remedial compliance with Board directives.

2.  Following the above-directed development, 
re-adjudicate the Veteran's claims.  Should the claims remain denied, issue an appropriate supplemental statement of the case and return the claims to the Board for adjudication.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J. T. SPRAGUE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


